—Per Curiam.
The instant suspension motion by petitioner demonstrates that respondent, without good cause, failed to comply with a July 16, 2002 subpoena issued by this Court at the request of petitioner in furtherance of its investigation of a complaint against him. It further appears that respondent has continued in his failure to register and pay the biennial attorney registration fee as required by Judiciary Law § 468-a.
Petitioner’s motion is granted and respondent is suspended pending (1) his compliance with this Court’s subpoena dated July 16, 2002, (2) his payment of the stenographic fees in connection with the subpoena as required by section 806.4 (e) of this Court’s rules (22 NYCRR 806.4 [e]), (3) his compliance with the attorney registration requirements of Judiciary Law § 468-a, and pending further order of the Court.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted, and it is further ordered that respondent is suspended pending his compliance with this Court’s subpoena dated July 16, 2002, his payment of the stenographic fees in connection with the subpoena as required by section 806.4 (e) of this Court’s rules (22 NYCRR 806.4 [e]), his compliance with the attorney registration requirements of Judiciary Law § 468-a, and pending further order of the Court, and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk of employee of another and he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall *861comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.